Citation Nr: 0218356	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for prostate cancer, 
to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for thymoma and 
myasthenia gravis, to include as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


REMAND

Under VA laws and regulations, certain specified 
disabilities becoming manifest in a "radiation-exposed 
veteran," including cancers of the esophagus, stomach, 
small intestine, pancreas, bile ducts, gall bladder, and 
liver (except where cirrhosis or hepatitis B is indicated) 
shall be service-connected.  38 U.S.C.A. §§ 1110, 1112(c), 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.309(d)(1), (2) (2002).  

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.309(d)(3)(i) (2002). The term "radiation-risk activity" 
means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation 
of Hiroshima or Nagasaki during the period beginning on 
August 6, 1945, and ending on July 1, 1946; or internment 
as a prisoner of war of Japan during World War II, 
resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki.  38 
U.S.C.A. § 1112(c)(3)(B) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.309(d)(3)(ii) (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated that service connection for a 
condition, which is claimed to be attributable to ionizing 
radiation exposure during service, may be established in 
one of three different ways. Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  First, there are multiple types of 
cancer which are presumptively service-connected.  38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 2002).  Second, 38 
C.F.R. § 3.311(b) (2002) provides a list of "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or 
event during service."  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  See also Hardin v. Brown, 11 Vet. 
App. 74, 77 (1998).

The following radiogenic diseases shall be service-
connected if they become manifest in a radiation-exposed 
veteran: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar 
carcinoma, cancer of the bone, cancer of the brain, cancer 
of the colon, cancer of the lung, and cancer of the ovary.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.309(d) (2002).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.307(d) (2002).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and 
it is contended that the disease is a result of exposure 
to ionizing radiation in service, an assessment will be 
made as to the size and nature of the radiation dose or 
doses.  When dose estimates provided are reported as a 
range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported 
will be presumed.  38 C.F.R. § 3.311(a) (2002).

When it is determined that a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until 
July 1946; or other activities as claimed, the veteran 
subsequently developed a radiogenic disease, and such 
disease first became manifest within the period specified 
before its adjudication, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c) (2002).  38 C.F.R. § 
3.311(b)(1) (2002).

For purposes of this section, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid 
adenoma, tumors of the brain and central nervous system, 
cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (2002).

If a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2) (2002), the VA shall 
nevertheless consider the claim under the provisions of 
this section, provided that the claimant has cited or 
submitted competent scientific or medical evidence that 
the claimed condition is, in fact, a radiogenic disease.  
38 C.F.R. § 3.311(b)(4) (2002).

When a claim is forwarded to the Under Secretary for 
Benefits for review, the Under Secretary for Benefits 
shall consider the claim with reference to all of the 
factors cited in 38 C.F.R. § 3.311(e) (2002) and may 
request an advisory medical opinion from the Under 
Secretary for Health.  38 C.F.R. § 3.311(c) (2002).

If, after such consideration, the Under Secretary for 
Benefits is convinced that sound scientific and medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
exposure to radiation in service, the Under Secretary 
shall so inform the regional office in writing and set 
forth the rationale for this conclusion.  38 C.F.R. 
§ 3.311(c)(i) (2002).  Likewise, if the Under Secretary 
for Benefits determines there is no reasonable possibility 
that the veteran's disease resulted from radiation 
exposure in service, the Under Secretary shall so inform 
the RO, setting forth the rationale for this conclusion. 
38 C.F.R. § 3.311(c) (2002).

In the present case, the veteran has argued that he 
incurred thymoma/myasthenia gravis and prostate cancer as 
a result of exposure to ionizing radiation during service.  
The Defense Threat Reduction Agency in Dulles, Virginia 
has already verified that the veteran was a confirmed 
participant of Operation GREENHOUSE, a United States 
atmospheric nuclear test series conducted at the Pacific 
Proving Ground in 1951.  In a March 2000 statement, a dose 
assessment of 2.1 rem gamma, with an upper bound of 2.9 
rem gamma, was indicated by the Defense Threat Reduction 
Agency.

Subsequently, in a May 2000 opinion, the Chief Public 
Health and Environmental Hazards Officer of the office of 
the Under Secretary for Health noted that no etiological 
factors for the development of thymomas were known, that 
radiation exposure was not cited in the relevant treatises 
as an etiological factor in the pathogenesis of myasthenia 
gravis, and that "[t]he sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and 
not clearly established."   Overall, this doctor found 
that it was unlikely that the veteran's thymoma, 
myasthenia gravis, and prostate cancer could be attributed 
to exposure to ionizing radiation. 

In June 2001, the veteran, who is a medical doctor and a 
Diplomate of the American Board of Psychiatry and 
Neurology, submitted additional argument, medical records, 
and treatise evidence into the record.  In this regard, 
the Board observes that the veteran, having training and 
credentials in medicine, is competent to provide a medical 
opinion, and his argument must be considered for its 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The treatise evidence submitted by the veteran in June 
2001 includes several articles addressing the impact of 
radiation on various thyroid disorders, including thymoma.  
These articles were not cited by the Chief Public Health 
and Environmental Hazards Officer in the May 2000 opinion.  
A review of these articles by the Under Secretary for 
Benefits is therefore warranted prior to further Board 
action.  See Flash v. Brown, 8 Vet. App. 332, 339 (1995) 
(the Board may not rely on its own unsubstantiated medical 
conclusions to reject expert medical evidence in the 
record; rather, the Board may reject a claimant's medical 
evidence only on the basis of other independent medical 
evidence).

In addition, in July 2002, the Defense Threat Reduction 
Agency sent a follow-up letter to the RO, in which it 
revised its previous findings.  In this letter, a probable 
dose of 2.6 rem gamma and an upper bound of 3.4 rem gamma 
were noted.  It is unclear to the Board how this upwardly 
revised dose finding impacts on the question of whether 
the veteran's prostate cancer, a "radiogenic disease," has 
a radiation-related etiology.  This question should also 
be addressed first by the Under Secretary of Benefits, as 
the Board may not rely on its own unsubstantiated medical 
conclusions.  See Flash v. Brown, 8 Vet. App. at 339.

The veteran's June 2001 submissions and the July 2002 
Defense Threat Reduction Agency letter were received into 
the claims file subsequent to the issuance of the June 
2002 Statement of the Case.  While this evidence is highly 
relevant to the claims on appeal, the RO, to date, has not 
issued a Supplemental Statement of the Case addressing 
this evidence.  This constitutes a procedural defect that 
must be corrected by the RO.  38 C.F.R. §§ 19.9, 19.31 
(2002).  Moreover, since the RO has not adjudicated the 
veteran's claims under the revised provisions of 
38 U.S.C.A. §§ 5103 and 5103A (2002) to date, these 
provisions should also be considered in a Supplemental 
Statement of the Case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, the Board is aware that, under Combee, service 
connection may also be granted on a direct basis if the 
provisions for service connection for a radiation-related 
disease are not met.  For that reason, the Board also 
finds that it would be helpful for the veteran to be 
examined at a VA facility for the express purpose of 
determining whether his current prostate cancer and 
thymoma/myasthenia gravis are directly etiologically 
related to service.

The Board recognizes the complexity of the issues in this 
case and the extent of the requested development.  
However, as this case requires special Veteran Benefits 
Administration review, this development cannot be 
accomplished by the Board under the revised provisions of 
38 C.F.R. § 19.9 (2002).  As such, this case is REMANDED 
to the RO for the following action:

1.  The RO should refer this case to 
the Under Secretary for Health for 
review under the provisions of 
38 C.F.R. § 3.311(c) (2002).  
Consideration should be given to all 
relevant evidence added to the claims 
file since May 2000, specifically to 
include the June 2001 submissions of 
the veteran and the July 2002 letter 
from the Defense Threat Reduction 
Agency.  All documentation concerning 
the Under Secretary's actions on this 
case should be added to the claims 
file.  

2.  The RO should also afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
prostate cancer and thymoma/myasthenia 
gravis.  The RO should provide the 
examiner with the veteran's claims 
file, and the claims file should be 
reviewed in its entirety in conjunction 
with the examination.  For both 
prostate cancer and thymoma/myasthenia 
gravis, the examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that 
such disorder is etiologically related 
to service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete 
rationale in a typewritten report.

3.  Then, the RO should readjudicate 
the veteran's claims for service 
connection for prostate cancer and for 
thymoma and myasthenia gravis, both to 
include as due to exposure to ionizing 
radiation.  In readjudicating these 
claims, full consideration should be 
given to the provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West 1991 & Supp. 
2002).  If the determination of either 
claim remains adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given a reasonable 
period of time in which to respond 
before the case is returned to the 
Board.

The veteran has the right to submit additional evidence 
and argument on this matter.  See generally Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Board intimates no 
opinion, either favorable or unfavorable, as to the 
outcome warranted in this case.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

 



